

116 HR 4778 IH: To amend the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2008, to extend the authority to collect Shasta-Trinity Marina fees through fiscal year 2027.
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4778IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Huffman (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Department of the Interior, Environment, and Related Agencies Appropriations Act,
			 2008, to extend the authority to collect Shasta-Trinity Marina fees
			 through fiscal year 2027.
	
 1.Shasta-Trinity Marina feesSection 422 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2008 (Public Law 110–161; 121 Stat 2149) is amended by striking 2019' and inserting 2027.
		